ORDER

PER CURIAM.
Christopher Elders (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief. Movant claims that the motion court clearly erred in denying his claim that plea counsel provided ineffective assistance by coercing him to plead guilty.
We have reviewed the briefs of the parties and the record on appeal and find the *383motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).